White, J.
At the November term, 1876, of the district court of Milam county, the appellant in this case, who is a white man, was tried for the murder of one Woods McLellan, a negro, charged in the indictment to have been committed by him in Milam county, on September 16, 1876. The trial resulted in his conviction for murder in the first degree, the punishment being assessed at death.
With regard to the jury which tried the case we find two questions presented in the motion for a new trial and bill of exceptions, and which are also assigned as error. The 1st is that, in testing the qualifications of the jurors, the court permitted the county attorney, over the objections of the defendant, to ask the' jury “ if they could return the same kind of a verdict against a white man for killing a negro that they would against a white man for killing another white man, upon the same evidence.”
*440The 2d objection is-that “ the juror J. B. Baldridge was accepted as a juror, and acted as a juror, and participated in the finding of the verdict in this case, without having been tested as to whether or not he was a householder in Milam county, or a freeholder in the state of Texas, and because said juror was not in fact a householder in Milam county, or a freeholder in the state of Texas.”
Our statute entitled “ An act to regulate grand juries and juries in civil and criminal cases in the courts of this state,” approved August 1, 1876, and which took effect August 18, 1876, provides :
“ Sec. 1. That no person shall be qualified to serve as a juror on the trial of any cause, civil or criminal, unless he be a legal voter, a citizen of this state, a freeholder in this state,, or householder in the county in which he may be called to serve, of sound mind and good moral character ; provided, that an inability to read or write shall be a sufficient cause for challenge, without being charged to either party.” Acts Fifteenth Legislature, 78.
“ Sec. 26. The fact that a juror is a witness in the case; that he is directly or indirectly interested in the case ; that he is related within the third degree, by consanguinity or affinity, to either of the litigants, or to the defendant in any criminal case ; or that he does not possess the qualifications of a juror enumerated in this act; or that- he has served as a juror for one week in the district court within six months preceding, or in the county court within three months preceding; or that he is biased or prejudiced in favor of or against either party, or in favor of or against the defendant in a criminal case ; or that he is unable to read or write ; or that he is related within the third degree, by consanguinity or affinity, to the person injured by the commission of the offense with which the defendant in a criminal case is . charged, or to the private prosecutor, if there be one; or that he served on the grand jury which found the bill of *441Indictment; or that, from hearsay or otherwise, there is established in the mind of the juror such a conclusion as to the guilt or innocence of the defendant as will influence him in his action in finding the verdict, shall be a good cause for challenge.”
These provisions, it is contended, lay down all and the only rules for testing the qualifications and disqualifications of jurors, as at present known to our law. This position is doubtless correct so far as section 1, as above quoted, is concerned, but it is to be noted with reference to section 26 that, whilst it provides that the grounds of either of them therein stated “ shall be a good cause for challenge,” it nowhere says that these are the only grounds.
And, to show that it could not have been the legislative intent to limit the grounds of challenge exclusively to the causes enumerated therein, it is only necessary to refer, by way of illustration, to the case of Lyles v. The State, 41 Texas, 172, wherein it was held “that, though the Code does not in express terms make the inability of the jury to speak and understand the language in which the proceedings on.the trial are conducted a ground of disqualification, a trial by such a jury is a violation of section 16, Article 1, of the Bill of Bights.” It is true this decision was made under the Constitution of 1869-70, and under the provisions of the old law as to the causes of challenge of jurors (Pasc. Dig., Art. 3041) ; still, the reason for the rule, and the rule itself, is in no manner changed by a change in the law.
And the same may be said of “ mental defect,” which, under Paschal’s Digest, Article 3040, was a challenge for cause to the particular juror. It certainly cannot be that this is no longer a good cause simply because the legislature omitted it in the enumeration of causes in their last enactment. See Caldwell v. The State, 41 Texas, 86.
The same might be said with regard to “conscientious scruples about inflicting the death penalty” in capital cases. *442Will it be contended that jurors cannot be interrogated upon this subject as was provided for in Paschal’s Digest, Article 3041, simply because as a specific ground of challenge that cause is not set out in section 26 of the act of 1876? If so,, the death penalty had as well be expunged from our statute books.
These three illustrations are given as pointed examples of the result to which the position assumed would lead in defeating the very object and purpose of the statute, which is to secure a fair and impartial administration and vindication of the law, by means of a fair and impartial jury. A defendant is not limited in the number of challenges for cause to individual jurors, on any of the grounds specified in the statute. Williams v. The State, 44 Texas, 34.
It is gravely urged in the brief of counsel, from which we-quote, that “appellant is a white man and a democrat: the deceased was a negro, and, of course, a republican. On account of the test to the jury, no juror was permitted to try the case until he had, in effect, taken an oath that he regarded a negro as highly as he did a white man. By this-means jurors of the political belief of appellant were excluded,, although thoroughly and legally competent to try the case,, and appellant was tried by his political enemies, with the of race fairly raised and at issue.”
We cannot express too forcibly our condemnation of such arguments and appeals to political passions and prejudices. The very fact that they are made proves the necessity of guarding against them in the execution of the law. The law, we think, has properly made it a crime equal in magnitude to kill a negro as to kill a white man, and denounces its punishment for such crime equally alike, without reference to race, color, previous condition, or political considerations. If there be, as the argument indicates, in the country, men who feel and believe, morally, socially, politically, or religiously, that it is not murder for a white man to take the life *443of a negro with malice aforethought, then we unhesitatingly say such men are not fit jurors, in contemplation of law, to try a white man for such a crime. Men holding such opinions cannot be said to be without bias or prejudice in favor of a white man who is the defendant; and bias or prejudice is, as we have seen, one of the grounds of challenge for cause set forth in the statute.
The court did not, therefore, err in permitting the question to be asked, in order to elicit with certainty this fact in regard to the bias or prejudice of the jurors ; and the statute declares that “the court is the judge, after proper examination, of the qualifications of a juror.” Pasc. Dig., Art. 3044.
Besides these reasons, suffice it to say that there is absolutely nothing in the record which goes, in the slightest degree, to warrant or support the bold and broad assertion, of defendant’s counsel “that appellant was tried by his political enemies.” Nor is it shown by the record that any jurors were excluded on this ground, or that the defendant did in fact exhaust the challenges which the law allowed him in the formation of the jury. If true, the fact should have been made to appear by bill of exceptions, before this court will, on appeal, consider such causes of special challenge to the individual jurors. Bowman v. The State, 41 Texas, 417.
The objection to the juror Baldridge was that he was not a freeholder of the state, or a householder in the county ; and it is stated that he was accepted as a juror without having been tested as to his qualifications in this particular. This objection is presented for the first time in the motion to set aside the verdict and for a new trial. It is contradicted by the recitals of the judgment to the effect that “ the jurors [naming them] had been duly tried, impaneled, and sworn.”
The rules of practice are that, ‘ ‘ in impaneling the jury, the *444person to be tried as to his qualifications shall first be sworn in every case to answer questions, and shall be interrogated touching his qualifications as pointed out in chapter 3, title 5, of the Code of Criminal Procedure. Pasc. Dig., Art. 3027. (Of course, chapter 3 having been changed by the act of 1876, as heretofore quoted, the qualifications of the juror will now be tested by the provisions of the latter act.) Again, “in testing the qualifications of a juror, he shall himself be sworn to answer questions, and any other proof may be also heard touching the subject.” Pasc. Dig., Art. 3042.
The latter clause of Article 3043 expressly provides that “ it is the duty of the court, in every case of felony, to cause questions to be asked the juror, for the purpose of testing his qualifications under the 2d and 3d subdivisions of Article 3040.” One of the objections named in the 3d subdivision of Article 3040 was that the person proposed as a juror was not a resident of the proper county, and “a householder in that county, or a freeholder in the state,” the provisions of the old law on this point being similar and Almost identical with that of section 1 of the act of 1876.
We cannot agree with what seems to have been the intimation clearly expressed by the court in Brennan v. The State, 33 Texas, 266, that the fact that a juror in a criminal case was neither a freeholder nor a householder would not invalidate the jury. The legislature must have intended these qualifications, or they would not have prescribed them. “ Unnumbered .evils would flow from permitting courts to practically annul statutes, by refusing to be guided and governed by them under the plea that it could make no difference with those for whose protection or benefit the statute was designed. Were such a course pursued, the justice and propriety of a statute, rather than the statute itself, would come to be regarded by courts, and the latter would arrogate to themselves the right to obey or *445disobey the law, according as it should meet their approbation or the reverse.” 2 Gra. & Wat. on New Tr. 225.
The law declaring that no person who is not a freeholder or a householder shall serve upon juries is founded upon grounds of public policy, and although this defect does not affect- the capacity or moral qualification of the juror, and is strictly technical, yet the law is too positive to be dispensed with. If this qualification can be ignored, then any of the others named in the statute could, equally as well and for the same reasons, be held for naught, whenever circumstances or convenience required it.
The case of Maloy v. The State, 33 Texas, 599, where a similar question was presented, was decided upon the hypothesis that the Constitution of 1869—70 abrogated all the qualifications of jurors as provided by statute, and made the qualification simply to depend upon the fact that the juror was a qualified voter. These two cases cannot be held as authority against the qualifications as prescribed and demanded by the 1st section of the act of 1876, which is the law as it now exists upon this subject.
It can scarcely be credible that a court, with the plain injunctions of duty prescribed for its action in the rules of practice above quoted, could or would fail to test the qualifications of jurors to the fullest extent by the preliminary examination, in capital cases, and a plain case of failure to do so, properly taken advantage of, would undoubtedly be a good ground for a reversal of the case. As stated above, however, in this case the objection is contradicted by the judgment, and is, moreover, presented for the first time in the motion to set aside the verdict.
Now, the rule seems to be well settled that, if there was any objection to the competency of a juror which would have been good cause of challenge, “it should have been urged when the jury was impaneled (8 Yerg. 607; 2 Nott & M. 261); or the defendant should have adduced at *446least the evidence of his own affidavit to the fact that the objection was not known to him ; * * * he should at least have submitted his affidavit to that effect in support of the motion.” McGehee v. Shafer, 9 Texas, 20.
In Roseborough v. The State, where the motion for a new trial was partly predicated upon the fact that one of the jurors who tried the case was not a citizen of the county, our supreme court said : ‘ ‘ The court did not err in refusing to grant a new trial on the ground of the alleged incompetency of one of the jurors by whom the case was tried. This was not one of the causes for which, in cases of felony, the Code says new trials shall be granted. Code Cr. Proc., Art. 672; But if the juror was disqualified when he was passed upon and accepted by the parties, and this fact was unknown to appellants and their counsel, though it does not so appear in the record, it is not shown that this was not from a want of proper inquiry. Code Cr. Proc., Art. 577; 43 Texas, 570. See, also, Thomœ v. Zushlag, 25 Texas (Supp.), 225.
In this case the defendant does not support the motion by his own affidavit, nor does he show that the disqualification might not have been known and ascertained by him, upon proper inquiry, before accepting the juror. Gra. & Wat. on New Tr. 465; Johnson v. The State, 27 Texas, 764; Buie v. The State, 1 Texas Ct. of App. 452; Trueblood v. The State, 1 Texas Ct. of App. 650.
If it be true that the qualifications of the juror were not tested by the court as its duty required, the defendant had the right, and should have asserted it, to have the necessary questions as to the qualifications prescribed by the statute propounded to, and the answers given by, the juror on his voir dire. Had he insisted upon such right, and it had been refused by the court, such refusal would have been good ground for bill of exceptions, and a reversal of the case on appeal.
The affidavit of the juror in this case was taken and sub*447mitted to the court for its consideration in determining the matter. The affidavit is as follows :
“ The State of Texas v. George Lester:
"Personally appeared, before the undersigned authority, J. B. Baldridge, who, being duly sworn by me, upon oath says that he was one of the jurors who sat upon and tried the above-styled and numbered case, on the 17th and 18th days of November, A. D. 1876, and returned into court the verdict in said cause, finding said defendant, George Lester, guilty of murder in the first degree, and assessing his punishment at death, and that he, affiant, is not a freeholder in the state of Texas ; but that he, affiant, rents land for cultivation from P. M. Kolb, of Milam county, Texas, and that he, affiant, lives in a house situated upon said rented premises, sleeps in said house, has his own furniture in said house, keeps all his things in said house, and has all things kept and used in said house, except his eating, and his eating he does at the house of Mr. P. M. Kolb, with his family; that affiant has no family, but is a single man, and that his brother, J. W. Baldridge, younger than himself, lives with him in said house—rented premises ; that affiant has his own farming implements and his own stock on said rented premises, and lives wholly separate and apart from Mr. P. M. Kolb, except affiant’s eating, aforesaid.”
This affidavit was signed and sworn to by the juror, and presented, no doubt, for the purpose of supporting the motion, as is provided may be done by subdivision 8 of Article 3137, Paschal’s Digest.
If the exception were not otherwise wholly objectionable as to the time and manner of its presentation, as shown above, this affidavit of the juror, we think, would have been amply sufficient to have met and defeated it. The statement therein contained shows conclusively that the objection was not well taken ; and the juror was unquestionably a householder, in contemplation of law, if the statement was true, *448of which there seems to be no question. As used in the statute, the word “householder,” though otherwise held, is, we take it, synonymous with “housekeeper,” which is defined by Bouvier to be “ one who keeps house.” He: further says, “ in order to make the party a housekeeper, he must be in actual possession of the house,” citing 1 Chit. 288-316; 1 B. & C. 178; 2 T. R. 406; 1 Bott, 5; Bouv. L. Dic., title Housekeeper.
Mr. Burrill, in his law dictionary, defines a householder to be the occupier of a house.
“ Householder—one who keeps house with his family ; the head or master of a family, who has a house.” Woodward v. Murray, 18 Johns. 400.
Even taking this latter as the correct definition, it does not necessarily imply that a householder must be a married man.
The juror in question rented the house ; had actual and complete control of it; occupied it with such family as he had, and used it for all purposes, except eating. We are of opinion he was a competent juror.
With regard to the charge of the court, the 4th division and the various subdivisions under it, instructing the jury as to the law of self-defense, are specially complained of as-ground for error. The first objection to this portion of the charge is that it .limits the rights of self-defense and its justification to the fact that it "reasonably appeared to defendant, by the acts, or the words coupled with the acts, of the-deceased that it was then his purpose to kill defendant,” when the justification would have been as perfect and complete had the purpose and intent of deceased been to do-him “ some serious bodily injury,” as to kill him. Pasc. Dig., Art. 2230. Such an. instruction as that contained in the original charge of the court was clearly obnoxious to this objection, and, consequently, erroneous (Perry v. The State, 44 Texas, 473); but the error was corrected, and *449corrected by a special instruction, which was asked by defendant, and given by the court in the following language, viz.: “At the instance of defendant’s counsel, the court instructs the jury that, if they believe from the evidence that at the time of the killing it reasonably appeared by the acts of Woods McLellan, coupled with his words, that it was the intention of deceased either to kill defendant or do him some great bodily harm, he would be justified in killing the deceased in his own self-defense.” The addenda of the court to this instruction was : ‘ ‘ The above charge is given, to be considered in connection with the rules laid down on the question of self-defense, in the charge of this court.” Thus the defect was fully cured, and the charge made to conform to the law as quoted.
Four other special instructions were asked by the defendant, and refused by the court, and this is also complained of as ground for error. Suffice it to say that, so far as the 2d and 3d instructions thus asked were concerned, they related entirely to the presumption of innocence and the reasonable doubts, which had already been given by the court in the 8th paragraph of the general charge, in these words : "Every one accused of crime is presumed to be innocent until his guilt is proved, but this presumption of innocence may be overcome by evidence establishing guilt, and, when so overcome, must yield to the evidence ; and it is for you, as the sole judges of the weight of the evidence and of the credibility of the witnesses, to say whether it has been overcome and the guilt of the defendant has been proved; and if, considering and weighing all the evidence, you have a reasonable doubt of the guilt of defendant, acquit him.” As to the 1st and 4th special charges asked of the court, we are of opinion the court did not err in refusing them— the 1st in the light of the testimony, and the 4th as it would have been a charge upon the weight of evidence.
As a whole, the general charge does present the law *450applicable to the different degrees of homicide—though, with regard to murder in the second degree, not, perhaps, so explicitly as it should to enable the jury to draw the distinction between the two higher degrees.
The most serious objection to the charge of the court, and one which will necessarily require a reversal of the case, grows out of the 3d and 5th subdivisions of paragraph 4 of the charge. The language used is :
“ 3d. If you believe from the evidence that defendant went to the house of McLellan, and called him out with a view of killing him, and that, when called out, deceased and defendant fought or attempted to fight mutually, and attacked each other simultaneously, and that defendant killed McLellan in the fight, he cannot justify the killing on the ground of self-defense.”
“ 5th. If you believe from the evidence that the defendant went to deceased’s house with the intent to kill him, and for this purpose called him out, and sought and had a difficulty with him in pursuit of the design to kill him, and did kill him, he is guilty of murder, although you may believe, also, that at the time deceased was killed he was trying to kill defendant.”
These instructions were correct as far as they went, except that the judge failed to charge the jury of what degree the murder would be, under the circumstances. But, having given them, the court should have further instructed the jury as to the consequences in case defendant went to the house of the deceased for other purposes, without intending to kill him, and did kill him upon sudden passion and without premeditation. The idea is perhaps as clearly conveyed as could be desired in the syllabus of the case of Perry v. The State, and in so far we adopt the language, as follows : “An instruction to the jury upon a case of a conflict brought on by the accused, giving only the law applicable if the conflict had been brought on with intent to kill, is erroneous; *451.the failure to instruct the jury upon the law had the conflict been.brought on for any other purpose might convey to the Jury the impression that the conflict had been brought on with intent to kill.” 44 Texas, 473.
In view of the fact that for the reasons above set forth the case must be reversed, we deem it unnecessary to discuss or comment upon the evidence adduced on the trial of .the case, or any other question presented in the record or brief of counsel.
The judgment of the lower court is reversed and the cause remanded for a new trial.

Reversed and remanded.